Chief Judge Lippman
(dissenting). On the morning of October 10, 2003 Rasheem Williams was fatally shot in the head as he stood at the corner of Gordon and Broad Streets in Staten Island. Defendant was stopped by police officers about one quarter hour later several blocks from the scene of the shooting. At that time, he was reportedly wearing a white tee shirt, dark jeans and black sneakers. Although defendant was not in the near aftermath of the Williams murder identified as its perpetrator, he was arrested on charges of gun possession. Those charges were presented to a grand jury on the theory that defendant could be linked to weapons and clothing found hidden in an abandoned back lot on Hudson Street, a venue situated along a route leading from the place of the Williams shooting to the place defendant was stopped. The evidence supporting the posited linkage included testimony purporting to show that a police dog tracked defendant’s scent to the spots where the weapons and clothing had been secreted, and testimony that a person seen running from the shooting scene had been attired in a dark-colored hoodie resembling one of the garments recovered from the Hudson Street back lot. From this proof the *707People sought to invite inferences that it was defendant who was observed fleeing north on Broad Street immediately after the shooting and who, shortly before being stopped by the police on Gray Street, deposited the weapons, hoodie and other recovered items, including a silencer and a black hat, in the nearby back lot. There was, however, evidence before the grand jury not entirely consonant with this scenario. Although the witness we now refer to as “John Doe” lent some support to the People’s theory by testifying that he saw a person running up Gordon Street just after the shooting wearing a dark hoodie and jeans, and cradling what appeared to be a gun barrel in his shirt, he also stated that that individual had a “blotchy” complexion, a long shapely beard and wore Timberland boots. Defendant possessed neither distinctive facial characteristic and, as noted, was clad in sneakers when stopped. In addition, a witness we now refer to as “Jane Doe” testified that the individual she saw come up behind Williams as she conversed with him, fire the fatal shots at close range and then run up Gordon Street, wore a brown hoodie bearing a Burberry plaid pattern. The black garment recovered in the Hudson Street lot sported no such pattern. The grand jury declined to vote a true bill as to any of the submitted weapon possession counts.
Thereafter, an individual we refer to as “James Doe” came forward, claiming that he witnessed defendant, with whom he was acquainted, shoot Rasheem Williams. The People obtained permission to re-present charges against defendant stemming from the Williams shooting, and, in November 2003, James Doe testified before a grand jury new to the matter. He stated that on the morning of the shooting he noticed defendant sitting in a car parked on Broad Street holding a gun with a long barrel. He reported that a while later—after encountering Rasheem Williams down the block, chatting with an ex-girlfriend and buying a cup of coffee—he watched as defendant approached Williams and shot him in the back of the head. Defendant, he said, was wearing a hoodie, blue jeans and a black hat.
The second grand jury also heard testimony from John Doe. He stated, as he had before the first grand jury, that shortly after the shooting he saw a man fleeing up Gordon Street holding what appeared to be the barrel of a gun in the folds of his shirt. The man, he said, wore a dark hoodie and Timberland-like boots, and had an unusual “blotchy” complexion which he supposed might have been caused by a disease. John Doe noted in passing that he encountered a friend—a person having the same moderately distinctive first name as Jane Doe—at the scene of the shooting.
*708Jane Doe was not called by the People to testify before the second grand jury. In concluding his own testimony, however, defendant announced, “I have additional facts, that on October 10th there was a witness to this crime. It was a young lady. And [she] was brought to the precinct.” This precipitated the following contentious exchange:
“[PROSECUTOR]: Hold on a minute. Were you there on October 10th at the time of the murder?
“[DEFENDANT]: Was I there? No.
“[PROSECUTOR]: So how would you know there was a witness to the crime?
“[DEFENDANT]: How? When I was brought to the police station and the police told me—
“[PROSECUTOR]: . . . that is hearsay, and you cannot talk about hearsay . . .
“[DEFENDANT]: The District Attorney will not let me talk about a witness. I have her name and, you, the Grand Jury, have the permission to call this girl. They have her name and address. She was brought here to the last Grand Jury . . . this person is a witness to this crime. . . .
“[PROSECUTOR]: How do you know that?
“[DEFENDANT]: She was brought—they told me there was a witness to the crime.
“[PROSECUTOR]: And what is the relevance? . . .
“[PROSECUTOR]: Do you know that she testified to [witnessing the crime], because ... if you are speculating as to whether or not she testified that somebody else did the crime, that is not relevant for [the grand jurors’] consideration. . . .
“[DEFENDANT]: . . . I’m asking you, please, you have the power to call this young lady . . . Her name is [listing several appellations, among them Jane Doe]. The District Attorney has her address. She was brought here to testify. . . .
“[PROSECUTOR]: Did you speak to her?
“[DEFENDANT]: I never spoke to her—
*709“[PROSECUTOR]: And did she tell you what she testified to in Grand Jury or what she was going to say?
“[DEFENDANT]: You would know—
“[PROSECUTOR]: I wouldn’t know, because I don’t have any idea who you’re talking about.”
After defendant was excused, a grand juror asked to hear from the witness to whom the juror supposed defendant was referring; the juror understood that witness to be the friend that John Doe mentioned seeing at the scene of the shooting. The prosecutor responded that the witness’s testimony “is not relevant to this proceeding.” The requesting grand juror protested that she did not understand how a witness to the central events would not have relevant testimony, but was rebuffed, the prosecutor instructing that “[fit’s in [the prosecutors’] purview to decide that.” The juror persisted, asking if the grand jury could vote on whether to call Ms. Doe, and this colloquy ensued:
“[FIRST PROSECUTOR]: . . . based on our investigation and what’s been testified to, and I’m skating a thin line here, I think at this point, it’s six-thirty, we have to make a lot of determinations right now. Additionally, based upon our investigation, and it’s up to you whether to have that witness, but I’m telling you that it is not relevant to this proceeding. You have to take our advice, as your legal advisors, that it is not relevant to the situation at hand.
“JUROR: How?
“[SECOND PROSECUTOR]: However, it would be relevant, if she was going to give testimony in the defendant’s favor. It’s our determination, she is not relevant.
Any other questions?
“JUROR: So, basically she would be for you guys, if not, why wouldn’t you want us to hear?
“[FIRST PROSECUTOR]: The testimony she would have given to you is not relevant.
“JUROR: How do you know that her testimony—
*710“[FIRST PROSECUTOR]: Based upon our investigation and interviews of her.
“JUROR: So why is he so insistent on having her?
“[FIRST PROSECUTOR]: Understanding that everything the defendant asks is not legally—he’s not entitled to bring before you—This is not a trial. It’s just whether or not there’s probable cause, sufficient—legal, sufficient evidence to move forward with an indictment. It’s not to have every witness known to mankind relevant to this proceeding . . . not everybody in society that was on the face of the planet that day coming before the Grand Jury” (emphasis added).
The prosecutor then agreed to allow the grand jury to vote on whether to call Jane Doe, but first purported to “marshal the evidence,” reminding the jury that they heard testimony “[from] an eyewitness [James Doe] who identified the defendant at the scene as the shooter,” and suggesting that, in light of James Doe’s identification, whatever Ms. Doe would say would not be “really relevant.”
The grand jury, acting in accord with the prosecutors’ assertedly binding advice, voted not to call Ms. Doe. Directly afterward it voted to indict defendant for Rasheem Williams’ murder and related weapons possession charges.
Before trial, defendant moved to dismiss the indictment pursuant to CPL 210.35 (5), i.e., upon the ground that the underlying proceeding “fail[ed] to conform to the requirements of [CPL] article one hundred ninety to such degree that the integrity thereof is impaired and prejudice to the defendant may result.” Prominent among the grounds for the application was the prosecutors’ handling of defendant’s request that Ms. Doe be called as a witness.1 In opposing the application the People urged only that defendant had not adequately identified the witness whose testimony he sought, that his request was “flimsy,” and that whether Jane Doe testified before the grand jury was irrelevant. There was no mention of any need to protect Ms. Doe or to shield from disclosure to the second grand jury the fact and substance of her testimony before the first grand jury. Dismissal was summarily denied and the matter proceeded to trial. The *711first trial of the indictment ended in a hung jury. Defendant was finally convicted of second degree murder and second and third degree criminal possession of a weapon after lengthy jury deliberation at the retrial. In affirming the judgment of conviction (81 AD3d 670 [2011]), the Appellate Division, while faulting the prosecutor’s suggestion in front of the grand jury that defendant had committed crimes other than those alleged within the presentment proceeding, deemed the exceptional remedy of dismissal pursuant to CPL 210.35 (5) unwarranted in light of the properly admitted proof supporting the indictment (id. at 671). The court did not in its decision address the manner in which the prosecutor dealt with defendant’s witness request.
The grand jury, we have observed, is a “constitutionally and historically independent institution” (People v Huston, 88 NY2d 400, 401 [1996]) intended to function as a buffer between the state and its citizens and as a check upon prosecutorial excess (People v Calbud, Inc., 49 NY2d 389, 396 [1980]). A prosecutor, then, in presenting a matter to a grand jury and simultaneously acting as its statutorily designated legal advisor (see CPL 190.25 [6]), although possessing broad discretion as to the evidence to be adduced in support of any formal accusation sought (People v Lancaster, 69 NY2d 20, 25-26 [1986]), is at the same time bound to respect the grand jury’s essential independence and may not thwart that body’s satisfaction of its core investigative purpose. The grand jury, we have said “ought to be well informed concerning the circumstances of the case before it” (id. at 25).
While, as a practical matter, the evidence before a grand jury will largely be a function of prosecutorial discretion as to what is relevant and fair in enabling the panel’s constitutionally required judgment as to whether there are adequate grounds for prosecution, there are important statutory limits upon the power of a prosecutor unilaterally to determine what evidence will and will not be placed before the grand jury—limits essential to maintaining the institutional integrity of the grand jury and to characterizing its work as the product of independent judgment.
Foremost among these is the grand jury’s broad and autonomous power to “call[ ] as a witness any person believed by it to possess relevant information or knowledge” (CPL 190.50 [3]). This power expressly extends to witnesses not called by the People; indeed, the People “must comply with [the grand jury’s] direction” to serve a subpoena, even when they do not agree that the requested witness should be called (id.). Relatedly, the *712person who is the subject of the grand jury proceeding must be afforded the opportunity to testify before the investigating panel (CPL 190.50 [5]) and “may request the grand jury, either orally or in writing, to cause a person designated by him to be called as a witness in such proceeding” (CPL 190.50 [6]). Such a request may be made by a defendant in the course of grand jury testimony (see People v Mitchell, 82 NY2d 509, 515 [1993] [referring to a defendant’s right to bring exculpatory evidence to the grand jury’s attention by her own testimony]). The statute is explicit that the grant or denial of such a request is a matter lying within the discretion of the grand jury, not the prosecutor, and that if the request is granted the designated witness’s appearance may be caused pursuant to CPL 190.50 (3), i.e., as the appearance of a person “believed by [the grand jury] to possess relevant information or knowledge” (emphasis added).
Here, the presenting prosecutors lost sight of these limitations and, in so doing, impermissibly substituted their discretion for that legally committed to the grand jury. The prosecutor knew that Jane Doe had been identified and interviewed as a witness to the Williams shooting, and indeed that she had at her office’s request testified before the first grand jury, before which she had given an account essentially favorable to defendant. Nevertheless, after first (while the defendant was present) professing ignorance of the requested witness’s existence, she said to the grand jurors that, while she did know who Ms. Doe was, her testimony would be irrelevant, an assertion which understandably nonplussed at least one grand juror, since it appeared from John Doe’s testimony that Ms. Doe had been present at the scene during or immediately after the shooting. The prosecutor then incorrectly instructed that it was the purview of her office to decide whether the requested testimony was relevant and that the grand jury was obliged to take her office’s advice that Ms. Doe’s testimony would be irrelevant. This was contrary to CPL 190.50, subdivisions (6) and (3), which, as noted, empower the grand jury to exercise its discretion to call any witnesses “believed by it to possess relevant information” (emphasis added). Matters were not improved when the second prosecutor suggested, inaccurately, that what Ms. Doe had to say would not be favorable to defendant.2 And, although the *713grand jury was in the end permitted to vote on whether to call Jane Doe, the vote did not take place before the prosecutor reminded the jurors that it was 6:30 and they had to “make a lot of determinations right now,” and then led the jury to understand that, given James Doe’s testimony identifying defendant as Mr. Williams’ assailant, additional testimony would be irrelevant and a waste of valuable time. But the relevance of Jane Doe’s account did not turn at all upon whether James Doe’s testimony was, in the prosecutor’s estimation, sufficient to support an indictment and, obviously, was not fairly equated with what “everybody ... on the face of the planet” the day of the shooting might have to say. It was the grand jury, and not the prosecutor, that was the proper judge of the facts with respect to the matter before it (People v Pelchat, 62 NY2d 97, 105 [1984]; CPL 190.25 [5]), both as to their legal sufficiency and the closely enmeshed question of whether they provided reasonable cause to believe defendant had committed the alleged crimes (People v Batashure, 75 NY2d 306, 310-311 [1990]). The grand jury was not bound to accept James Doe’s account, particularly if it was inconsistent with other eyewitness accounts. The prosecutor’s contrary suggestion—that narratives competing with the one offered by James Doe could be dismissed as irrelevant and thus need not be explored at all—impinged upon and abridged the grand jury’s basic investigative and fact-finding functions.
The prosecutors’ misstatements of fact and law were inconsistent with the People’s obligations of candor and fair dealing as officers of the court and advisers to the grand jury (see Pelchat, 62 NY2d at 105). They did not merely suggest “an unduly expansive view” (majority op at 700) of the prosecutor’s power. Nor did they constitute permissible argument as to the admissibility of the proffered defense evidence (majority op at 700). What the prosecutor said as to the relevance of that evidence and the purportedly plenary power of her office to determine evidentiary relevancy in the context of a defendant’s witness request was very misleading. It is not sensible to suppose, as the majority does, that this misadvice from the grand jury’s *714designated legal advisor did not compromise the grand jury’s investigative function or defendant’s dependent right to request witnesses. The votes that followed in the wake of those misstatements cannot be viewed as expressions of the indicting body’s independent and well-informed judgment. Possibly the People had valid reasons to oppose Ms. Doe’s testimony (e.g., concern for the witness’s safety), but those should have been interposed, if at all, pursuant to CPL 190.50 (3), in a motion to vacate a grand jury direction for her appearance or to quash a subpoena issued to her,3 or in opposition to defendant’s motion to dismiss the indictment pursuant to CPL 210.35 (5). The grounds upon which such a motion might have been premised are not appropriately asserted for the first time on appeal as they have been in this litigation. In any event, the elaborate post hoc rationalization of need (majority op at 703-705) for the prosecutors’ representations to the grand jury is purely speculative and, oddly, appears to rest upon the uncertain availability of relief pursuant to CPL 190.50 (3). Surely the majority does not suggest that the possibility a court would exercise its discretion to deny a prosecutor’s motion to quash a grand jury subpoena could ever justify a prosecutor in misleading a grand jury as to the relevance of a murder witness’s testimony. The statute exists precisely to obviate the need for bringing purely prosecutorial interests possibly conflicting with the prosecutor’s duty of neutral advisement within the grand jury chamber directly to bear upon the grand jury’s exercise of its power to call witnesses “believed by it to possess relevant information.”
It is true that the standard for dismissal of an indictment pursuant to CPL 210.35 (5) for statutory nonconformities impairing the integrity of the underlying grand jury proceeding is exacting (People v Darby, 75 NY2d 449, 455 [1990]). But the recitation of the standard does not decide the particular claim and defendant’s claim, I believe, merits relief.
*715In People v Hill (5 NY3d 772 [2005]) we upheld the dismissal of an indictment pursuant to CPL 210.35 (5) where the presenting prosecutor undermined the defendant’s witness request by withholding from the grand jury basic information at his disposal bearing upon the relevance of the sought testimony. We reasoned that the prosecutor’s failure to furnish the information on the ground that he could not disclose what he did not know, was misleading and left the grand jury with no basis to determine, in accordance with CPL 190.50 (6), whether the witness request should be granted (id. at 773). The conduct in this case, involving a far more aggressive assertion of prosecutorial influence to undermine what was on its face a legitimate CPL 190.50 (6) request for the testimony of a potentially pivotal witness, strikes even more profoundly at the integrity of the proceedings.
The further finding required as a condition of relief—that there “may” be consequential prejudice to the defendant (CPL 210.35 [5]; Huston, 88 NY2d at 409)—is, on this record, also justified. Ms. Doe testified before the grand jury that declined to return a true bill against defendant. The possibility that her plainly relevant testimony would have been sought by the second grand jury if not for the prosecutors’ very serious mishandling of defendant’s witness request and would have been instrumental to an outcome similarly favorable to defendant cannot be discounted.
The People, and now the majority, stress that by the time of the second grand jury presentation the testimony of James Doe had been obtained and that that testimony was legally sufficient to sustain the indictment. But this misses the point. It was up to the grand jury not only to determine whether the evidence was sufficient but whether there was reasonable cause to believe defendant had done the things of which he was accused (CPL 190.65 [1]; and see Huston, 88 NY2d at 411 [“the CPL requires not only legally sufficient evidence as a prerequisite to indictment but also reasonable cause to believe the person committed an offense”]), an exercise involving weighing the evidence (CPL 70.10 [2]). James Doe’s identification of defendant as Rasheem Williams’ shooter was essentially the only evidence before this grand jury linking defendant to the crime. The People did not present, as they had to the previous grand jury, evidence relating to the clothes and weapons found in the Hudson Street lot. But James Doe’s identification, in respects not lost upon the grand jurors, was inconsistent with John Doe’s description of *716the person he saw running from the scene,4 and might well have been further cast in question by Jane Doe’s description of the shooter. The grand jury could have resolved the testimonial conflicts differently had it heard from Ms. Doe, and a substantial possibility of a different outcome is all the statute requires in the way of prejudice where, as here, the integrity-impairing conduct is pronounced (see Huston, 88 NY2d at 409 [“The likelihood of prejudice turns on the particular facts of each case, including the weight and nature of the admissible proof adduced to support the indictment and the degree of inappropriate prosecutorial influence or bias”] [emphasis added]).
That the grand jury voted upon the witness request cannot be a saving factor here any more than it was in Hill. The salient point, which the majority overlooks in attempting to distinguish Hill, is that in each case the prosecutor’s conduct deprived the grand jury of potentially outcome-determinative information essential to the discharge of its core constitutional obligation. Where that occurs, there can be no supposition that the grand jury would otherwise have voted as it did. Such a supposition only rewards conduct that CPL 210.35 (5) exists to deter.
The majority’s minimization of what was a very serious prosecutorial misstep to treat this as an “ordinary case [in which] it may be said that the Grand Jury has properly carried out [its] function when it has issued an indictment upon evidence that is legally sufficient” (majority op at 704, quoting Calbud, Inc., 49 NY2d at 394) significantly neuters CPL 210.35 (5) as a deterrent to improper prosecutorial influence during secret grand jury proceedings. While the exercise saves a conviction, it also practically eliminates the utility of a powerful, legislatively prescribed disincentive to the sort of prosecutorial overreaching that results in unfounded prosecutions. Accordingly, I dissent.
I would reverse and grant the motion to dismiss the indictment, with leave to re-present (see People v Morris, 93 NY2d 908 [1999]; CPL 210.20 [6] [b]).
Judges Graffeo, Read and Pigott concur with Judge AbdusSalaam; Chief Judge Lippman dissents in an opinion in which Judges Smith and Rivera concur.
Order affirmed.

. Also cited were the presenting prosecutor’s insinuations that defendant had committed crimes other than those that were the subject of the proceeding.


. The majority protests that the second prosecutor’s statement, “[hjowever, it would be relevant, if she was going to give testimony in the defendant’s favor,” merely added nuance to the first prosecutor’s categorical *713pronouncement that Ms. Doe’s testimony was not relevant, and did not necessarily mean that Ms. Doe’s account was not exculpatory. While this parsing is logically correct, the fact remains that the most accessible meaning was the one the juror actually drew—that Ms. Doe’s testimony not only would not be exculpatory but that “basically she would be for [the prosecution].” Even if the second prosecutor’s comment was only intended to add nuance, it was demonstrably misleading.


. The statute provides in relevant part:
“At any time after such a direction [by the grand jury to call a witness], however, or at any time after the service of a subpoena pursuant to such a direction and before the return date thereof, the people may apply to the court which impaneled the grand jury for an order vacating or modifying such direction or subpoena on the ground that such is in the public interest. Upon such application, the court may in its discretion vacate the direction or subpoena, attach reasonable conditions thereto, or make other appropriate qualification thereof.”


. Obviously attempting to reconcile John Doe’s description with James Doe’s identification, a juror specifically inquired of defendant whether he had had blotches or rashes on his face at the time of the Williams shooting.